Exhibit 99.7 Form 51-102F3 Material Change Report Item 1Name and Address of Company Lorus Therapeutics Inc. (“Lorus”) 2 Meridian Road Toronto, Ontario M9W 4Z7 Item 2Date of Material Change July 24, 2006 Item 3News Release On July 25, 2006, Lorus issued a press release relating to the material change described below. The press release, a copy of which is attached to this report, was distributed by Canada Newswire. Item 4Summary of Material Change Lorus has entered into an agreement with Technifund Inc. (“Technifund”) to issue 5 million common shares at $0.36 per share for gross proceeds of $1.8 million. Item 5Full Description of Material Change Lorus has entered into an agreement with Technifund (the “Share Purchase Agreement”) to issue 5 million common shares at $0.36 per share for gross proceeds of $1.8 million. The closing is subject to certain conditions, including the approval of the Toronto Stock Exchange, the American Stock Exchange, and the closing of the transaction between Lorus and High Tech Beteiligungen GmbH & Co. KG (“High Tech”) (previously announced on July 14, 2006) to issue and sell to High Tech 28.8 million common shares at a price of $0.36 per common share, which is expected to close on or before August 14, 2006 and not later than September 30, 2006. Item 6Reliance on subsection 7.1(2) or (3) of National Instrument 51-102 This Report is not being filed on a confidential basis in reliance on subsection 7.1(2) or (3) of National Instrument 51-102. Item 7Omitted Information No information has been omitted on the basis that it is confidential information. Item 8Executive Officer The following executive officer of Lorus is knowledgeable about the material change and may be contacted by any of the Securities Commissions in respect of the change: Name: Jim A. Wright Title: President and Chief Executive Officer Telephone: (416) 798-1200 (ext. 340) Item 9Date of Report August 2, 2006 News release via Canada NewsWire, Toronto 416-863-9350 Attention Business Editors: Lorus Therapeutics Announces Proposed $1.8 Million Private Placement << TSX: LOR AMEX: LRP>> TORONTO, July 25 /CNW/ - Lorus Therapeutics Inc. ("Lorus") a biopharmaceutical company specializing in the research and development of pharmaceutical products and technologies for the management of cancer, today announced it has entered into an agreement with Technifund Inc. ("Technifund") to issue on a private placement basis, 5 million common shares at $0.36 per share for gross proceeds of $1.8 million. The closing is subject to certain conditions, including the approval of the Toronto Stock Exchange, the American Stock Exchange, and the closing of the transaction between Lorus and High Tech Beteiligungen GmbH & Co. KG (previously announced on July 14, 2006) to issue and sell to High Tech 28.8 million common shares at a price of $0.36 per common share, which is expected to close on or before August 14, 2006 and not later than September 30, 2006. This press release shall not constitute an offer to sell or the solicitation of an offer to buy nor shall there be any sale of the common shares in any state in the United States in which such offer, solicitation or sale would be unlawful. The common shares have not been registered under the United States Securities Act of 1933, as amended, and may not be offered or sold in the United States absent registration or an applicable exemption from the registration requirements of the United States Securities Act of 1933, as amended. About Lorus Lorus is a biopharmaceutical company focused on the research and development of cancer therapies. Lorus' goal is to capitalize on its research, preclinical, clinical and regulatory expertise by developing new drug candidates that can be used, either alone, or in combination, to successfully manage cancer. Through its own discovery efforts and an acquisition and in-licensing program, Lorus is building a portfolio of promising anticancer drugs. Late-stage clinical development and marketing may be done in cooperation with strategic pharmaceutical partners. Lorus currently has products in human clinical trials with a pipeline of seven clinical trials in Phase II clinical trial programs, as well as one Phase II and one Phase III clinical trial recently completed. Lorus Therapeutics Inc. is a public company listed on the Toronto Stock Exchange under the symbol LOR, and on the American Stock Exchange under the symbol LRP. Virulizin(R) is a registered trademark of Lorus Therapeutics Inc. Forward Looking Statements Except for historical information, this press release contains forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995, which reflect the Company's current expectation and assumptions, and are subject to a number of risks and uncertainties that could cause actual results to differ materially from those anticipated. These forward-looking statements involve risks and uncertainties, including, but not limited to, changing market conditions, the Company's ability to obtain patent protection and protect its intellectual property rights, commercialization limitations imposed by intellectual property rights owned or controlled by third parties, intellectual property liability rights and liability claims asserted against the Company, the successful and timely completion of clinical studies, the establishment of corporate alliances, the impact of competitive products and pricing, new product development, uncertainties related to the regulatory approval process, product development delays, the Company's ability to attract and retain business partners and key personnel, future levels of government funding, the Company's ability to obtain the capital required for research, operations and marketing and other risks detailed from time-to-time in the Company's ongoing quarterly filings, annual information forms, annual reports and 40-F filings. We undertake no obligation to publicly update or revise any forward-looking statements, whether as a result of new information, future events or otherwise. Lorus Therapeutics Inc.'s recent press releases are available through the Company's Internet site: http://www.lorusthera.com. %SEDAR: 00002368EF /For further information: Lorus Therapeutics Inc., Grace Tse, Corporate Communications, (416) 798-1200 ext. 380, ir(at)lorusthera.com; Media Contacts: Susana Hsu, Mansfield Communications, (416) 599-0024,susana(at)mcipr.com/ (LOR. LRP) CO: Lorus Therapeutics Inc. CNW 07:00e 25-JUL-06
